DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/20/21 have been fully considered but they are not persuasive. 
Regarding claim 1, 
 	Applicant argues Furthermore, Ratnakar at best states identifying or constructing the symbols according to a timing, a sequence, an order, a relative delay or separation, or a combination thereof, and related to determining time-frequency resources occupied by the respective components in
the synchronization signal block, and transmitting the initial access signals of the respective
components over the time-frequency resources occupied by the respective components.

 	However the examiner disagrees since it is known in the art that symbols are a resource in slots which are time-frequency resources. Ratnakar also states:
[0053] The first synchronization symbol 134 and the second synchronization symbol 136 are symbols designated for the synchronization signal 128. The first synchronization symbol 134, the second synchronization symbol 136, or a combination thereof can include specific instance or value of the symbol, the modulation constellation or scheme, or a combination thereof predetermined for the synchronization signal 128 by the computing system 100, the communication protocol or standard, or a combination thereof. The first synchronization symbol 134 and the second synchronization symbol 136 can be same instance of the symbol transmitted at separate transmission occasions or opportunities, such as for slots, times, frequencies, phases, or a combination thereof.

 	At least in the above, Ratnakar’s device teaches transmitting the synchronization signal symbols in slots, times, and frequencies. Furthermore the initial access signals of claim 1 is interpreted as the synchronization signal transmitted in Ratnakar.  A person of ordinary skill in the art would interpret the above as “determining time-frequency resources occupied by the respective components in the 

Regarding claim 1,
 	Applicant argues Yu discloses that the synchronization signal can indicate a cell ID, an antenna area ID, TX beam IDs. However, Yu is not related to “determining initial access signals to be transmitted
in respective components in the synchronization signal block, according to the identification information”, and Yu does not establish a correspondence between the identification information and the initial access signal to be transmitted in respective components in the synchronization signal block. Besides, Yu fails to disclose “determining time-frequency resources occupied by the respective components in the synchronization signal block, and transmitting the initial access signals of the respective components over the time-frequency resources occupied by the respective components.”

 	However the examiner disagrees because Yu generates different synchronization signals based on the area/beam. Yu states: 
[0046] Referring to FIG. 4, the BS generates a synchronization signal in block 401. The synchronization signal is a signal that includes a pre-set sequence transmitted through a SCH. The synchronization signal indicates a cell ID. When the BS operates a plurality of antenna areas in one cell, the synchronization signal further indicates an antenna area ID. In this situation, the BS generates different synchronization signals for respective antenna areas. In addition, according to one embodiment of the present disclosure, the synchronization signals can indicate TX beam IDs to be applied. In this situation, the BS generates different synchronization signals for respective TX beams to be applied. The cell ID, the antenna area ID, and the TX beam ID can be indicated by using at least one of a sequence constituting the synchronization signal, a position of a subcarrier to which the synchronization signal is mapped, a scrambling code for the synchronization signal, a covering code, etc. According to another embodiment of the present disclosure, the TX beam ID can be indicated through a BCH, and in this situation, the synchronization signals do not indicate the TX beam IDs to be applied.

 	At least in the above cited portion, Yu’s base station generates different synchronization signal based on the area/beam.  Meaning the base station would first determine the area/beam which are associated with area/beam identifiers and then generates synchronization signals according to the 
Any other arguments presented are based directly on the above arguments. Therefore, they are fully addressed as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-18, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnakar (Pub No 20170353257) further in view of Yu (Pub No 20130064239).

Regarding claim 1 and 8 and 16 and 20,
 	Ratnakar teaches a method for transmitting an initial access signal, the method comprising: 
 	determining at least one piece of identification information of a synchronization signal block to be transmitted (interpreted as The synchronization identification module 410 can further identify or construct the symbols according to a method, a process, a data or a value, or a combination thereof predetermined by the computing system 100, see Ratnakar para [0153]), wherein the synchronization signal block comprises at least two components (interpreted as The first synchronization symbol 134 and the second synchronization symbol, see Ratnakar para [0053]) for transmitting an initial access signal, and different components occupy different time-frequency resources of the synchronization (interpreted as construct the symbols in the time domain 146 of FIG. 1, the frequency domain 144 of FIG. 1, or a combination thereof, see Ratnakar para [0154]).
 	determining initial access signals to be transmitted in respective components in the synchronization signal block, according to the identification information; (interpreted as the synchronization signal 128 can include a first synchronization symbol 134, a second synchronization symbol 136, see Ratnakar para [0052]).
 	determining time-frequency resources occupied by the respective components in the synchronization signal block, and transmitting the initial access signals of the respective components over the time-frequency resources occupied by the respective components. (interpreted as The synchronization identification module 410 can construct based on assigning or designating a set of values, intensity, level, or a combination thereof for signal intensity or magnitude according to a timing, a sequence, an order, a relative delay or separation, or a combination thereof in time or frequency, see Ratnakar para [0154]).
 	Although Ratnakar identifies the synchronization signal, Ratnakar does not teach identification information.
 	Yu teaches identification information (interpreted as The synchronization signal indicates a cell ID. When the BS operates a plurality of antenna areas in one cell, the synchronization signal further indicates an antenna area ID, see Yu para [0046]). 
 	It would have been obvious to one of ordinary skill in the art to combine the synchronization signal block as taught by Ratnakar with the identification information as taught by Yu since it is known in the art of communications to use identification information to associate information appropriately. 

Regarding claim 2 and 9,
(interpreted as Referring to FIG. 4, the BS generates a synchronization signal in block 401. The synchronization signal is a signal that includes a pre-set sequence transmitted through a SCH. The synchronization signal indicates a cell ID. When the BS operates a plurality of antenna areas in one cell, the synchronization signal further indicates an antenna area ID. In this situation, the BS generates different synchronization signals for respective antenna areas, see Yu para [0046]).
	It would have been obvious to one of ordinary skill in the art to combine the synchronization signal block as taught by Ratnakar with the identification information as taught by Yu since it is known in the art of communications to transmit identification information to differentiate the plurality of synchronization blocks sent.

Regarding claim 3 and 10,
	Ratnakar In view of Yu teaches the method according to claim 1, wherein one piece of identification information of the synchronization signal block corresponds to one of the components in the synchronization signal block; or one piece of identification information of the synchronization signal block corresponds to at least two of the components in the synchronization signal block; or at least two pieces of identification information of the synchronization signal block corresponds to one of the components in the synchronization signal block (interpreted as identify a first synchronization symbol and a second synchronization symbol corresponding to a synchronization signal, see Ratnakar para [0330]).

Regarding claim 4 and 11 and 17,
	Ratnakar In view of Yu teaches the method according to claim 1, wherein determining the initial access signals to be transmitted in the respective components in the synchronization signal block, according to the identification information comprises: determining, for each component in the synchronization signal block, a sequence for an initial access signal of the component according to a part or all of bit information in identification information corresponding to the component, and generating the initial access signal of the component according to the determined sequence (interpreted as The synchronization identification module 410 can construct based on assigning or designating a set of values, intensity, level, or a combination thereof for signal intensity or magnitude according to a timing, a sequence, an order, a relative delay or separation, or a combination thereof in time or frequency, see Ratnakar para [0154]).

Regarding claim 5 and 12 and 18,
	Ratnakar In view of Yu teaches the method according to claim 1, wherein determining the time-frequency resources occupied by the respective components in the synchronization signal block comprises: 
 	determining, for one component in the synchronization signal block, a time-frequency position of the component according to a part or all of bit information in identification information corresponding to the component; or determining, based upon a time-frequency position of any one of the components in the synchronization signal block and a first correspondence relationship, a time-frequency position of a component in the synchronization signal block other than the any one component, wherein the first correspondence relationship characterizes a relationship between time-frequency positions of the respective components in the synchronization signal block; or determining a (interpreted as The synchronization identification module 410 can construct based on assigning or designating a set of values, intensity, level, or a combination thereof for signal intensity or magnitude according to a timing, a sequence, an order, a relative delay or separation, or a combination thereof in time or frequency, see Ratnakar para [0154]).

Regarding claim 7 and 14,
	Ratnakar In view of Yu teaches the 0method according to claim 1, wherein for each synchronization signal block in a same area, an initial access signal of at least one component in the synchronization signal block is determined according to identification information of the area (interpreted as Referring to FIG. 4, the BS generates a synchronization signal in block 401. The synchronization signal is a signal that includes a pre-set sequence transmitted through a SCH. The synchronization signal indicates a cell ID. When the BS operates a plurality of antenna areas in one cell, the synchronization signal further indicates an antenna area ID. In this situation, the BS generates different synchronization signals for respective antenna areas, see Yu para [0046]).
	It would have been obvious to one of ordinary skill in the art to combine the synchronization signal block as taught by Ratnakar with the identification information as taught by Yu since it is known in the art of communications to transmit identification information to differentiate the plurality of synchronization blocks sent.


Regarding claim 12 and 22,

 	searching for the respective components in the synchronization signal block according to predefined candidate sequences corresponding to the respective components in the synchronization signal block; or
 	determining candidate sequences corresponding to at least one of the components in the synchronization signal block according to a determined identification information, and searching for the at least one component according to the candidate sequences corresponding to the at least one component. (interpreted as The synchronization identification module 410 can identify based on identifying or selecting a set of values, intensity, level, or a combination thereof for signal intensity or magnitude according to a timing, a sequence, an order, a relative delay or separation, or a combination thereof in time or frequency, see Ratnakar para [0154])

Regarding claim 13 and 23,
	Ratnakar In view of Yu teaches the method according to claim 8, wherein searching the synchronization signal block comprises: searching for the respective components in the synchronization signal block at predefined time-frequency positions of the respective components in the synchronization signal block; or determining, after a first component in the synchronization signal block is found as a result of the search, a time-frequency of a second component in the synchronization signal block other than the first component according to a time-frequency position of the first component in the synchronization signal block and a first correspondence relationship, wherein the first correspondence relationship characterizes a relationship between time-frequency positions of the respective components in the synchronization signal block, and searching for the second component at the time-frequency position of the second component; or determining a time-frequency position of at least one (interpreted as The synchronization identification module 410 is configured to identify or construct the symbols corresponding to the synchronization signal 128. The synchronization identification module 410 can identify or construct the first symbol 116 of FIG. 1, the second symbol 118 of FIG. 1, or a combination thereof corresponding to the primary synchronization 130 of FIG. 1, the first synchronization symbol 134 of FIG. 1 thereof, the second synchronization symbol 136 of FIG. 1 thereof, the secondary synchronization 132 of FIG. 1, or a combination thereof for the synchronization signal 128, see Ratnakar para [0152]).

Regarding claim 15 and 24,
	Ratnakar In view of Yu teaches the method according to claim 8, wherein searching the synchronization signal block comprises: searching for any one of the components in the synchronization signal block according to a part of information in candidate sequences corresponding to the any one component, and determining a time-frequency position of the any one component; (interpreted as The synchronization signal 128, such as including the primary synchronization 130, the secondary synchronization 132, or a combination thereof can include a specific or a predetermined content, format, timing, sequence, pattern, structure, characteristics, physical trait, or a combination thereof, see Ratnakar para [0051]) and determining an initial access signal of the any one component according to remaining information in the candidate sequences corresponding to the any one component (interpreted as The synchronization identification module 410 can further identify or construct the symbols according to a method, a process, a data or a value, or a combination thereof predetermined by the computing system 100, see Ratnakar para [0153]),


	Ratnakar In view of Yu teaches the apparatus according to claim 20, wherein the at least one processor is further configured to execute the readable program codes to: determine the identification information of the synchronization signal block corresponding to the at least one component according to a sequence for the initial access signal transmitted in the at least one component; or determine the identification information of the synchronization signal block corresponding to the at least one component according to a sequence for the initial access signal transmitted in the at least one component, and a time-frequency position of the at least one component. (interpreted as The synchronization identification module 410 can identify based on identifying or selecting a set of values, intensity, level, or a combination thereof for signal intensity or magnitude according to a timing, a sequence, an order, a relative delay or separation, or a combination thereof in time or frequency, see Ratnakar para [0154]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461